         Case 2:19-cv-03326-KSM Document 87 Filed 07/28/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AUDRA MCCOWAN, et al.,                                    CIVIL ACTION

        Plaintiffs,
                                                           NO. 2:19-cv-03326-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

        Defendants.


                                            ORDER

       AND NOW, this 28th day of July, 2020, having considered non-party City Controller

Rebecca Rhynhart’s motion for a protective order precluding her deposition (Doc. No. 79), and

Plaintiffs’ opposition thereto (Doc. No. 82), and having held oral argument on the same, it is

ORDERED that City Controller Rhynhart’s Motion (Doc. No. 79) is DENIED. Unless Plaintiffs

agree otherwise, City Controller Rhynhart’s deposition shall occur no later than August 14, 2020.

IT IS SO ORDERED.

                                                           /s/ Karen Spencer Marston
                                                           KAREN SPENCER MARSTON, J.
